èr.!
 wAoax,toz/osl o-u--R-g--ui-gv-ti--,-,s--t----R-d--ti--                                           cusResog..uuu,s-ols.
                                                                                                                     c tou.r

                                 U NITED STATESD ISTRICT C OURT                                                 FILED   -

                                                           forthe                                                2!
                                                                                                                  .
                                                                                                                    '2gjg
                                                                                                                    .


                                                  W estem DistrictofVirginia                         JUL       . UD eyk
                                                                                                    BY;         *
                                                                                                           DE l
                  United StatesofAm erica
                              V.
                  PATRICK EARL FRANCIS                          CaseNo: 7:94cr40106-004
                                                                USM No:04907-084
DateofPreviousJudgment;             04/12/1995
(UseDateofLastAmendedJudgmentifApplicable)                      Defendant'sAtt
                                                                             orney

                  OrderRegardingM otionforSentenceReductionPursuantto 18U.S.C.j3582/)42)
           UponmotionofI
                       -
                       Z-IthedefendantI-ItheDirectoroftheBureauofPrisonsF-
                                                                         ..
                                                                          1thecourtunder18U.S.C.
 j3582(c)(2)forareductionintheterm ofimprisomnentimposedbasedonaguidelinesentencingrangethathas
subsequently been lowered and maderetroactiveby the United StatesSentencing Com mission pursuantto 28U.S.C.
 j994(u),andhavingconsideredsuchmotion,
IT IS ORDERED thatthemotion is:
           IS DENIED. FZ GRANTED andthedefendant'spreviouslyimposedsentenceofimprisonment(asreflectedin
                          thelastjudgmentissued)of LIFE                   m onthsisreduced to 188 months*                   .
1. COURT DETERM INATION OF GUIDELINE R ANGE (PriortoAnyDepartures)
PreviousOffense Level:    38               Amended OffenseLevel:                                    32
CriminalHistory Category: V                CriminalHistory Category:                                V
PreviousGuidelineRange: 360 to LIFE months Amended GuidelineRange:                                  188        to 235 m onths
II.SENTENCE RELATW E TO AM ENDED GUIDELINE RANG E
F7.
 -IThereducedsentenceiswithintheamendedguidelinerange.
F-1Theprevioustennofimprisonmentimposedwaslessthantheguidelinerangeapplicabletothedefendantatthetime
       ofsentencing asaresultofa departureorRule35reduction,and thereduced sentenceiscomparably lessthan the
       amended guidelinerange.
I--IOther(explain):



111. ADDITIONAL COM M ENTS
    *Defendantis sentencedto 188 m onthsortime served,whicheveris greater.Defendant'ssentence iscom posed
    of188 m onths on Count1 and 188 m onthson Count6,to be served concurrently.



Exceptasprovidedabove,a1lprovisionsofthejudgmentdated 04/12/1995 shallremain in effect                     .


IT IS SO ORDERED.
                                                                                                          N
 OrderDate: F'
             ely.w 1Y q                                                                       4
                                                                                      Judge'ssignature

 EffectiveDate:                                                     Hon.Jackson L.Kiser,SeniorU.S.Distri
                                                                                                       ctJudge
                   (ifdifferentfrom orderdate)                                       Printednameandtitle
